 UNION UNDERWEAR COUnion Underwear Company,IncandInternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,Local 651,AFL-CIO I Cases 9-CA-25125, 9-CA-25146,and 9-CA-25366March 30, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn October 14, 1988, Administrative Law JudgeWallace H Nations issued the attached decisionThe Respondent filed exceptions and a briefThe National Labor Relations Board has delegated its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, 2 findings, 3and conclusions and to adopt the recommendedOrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Union Un-derwear Company, Inc, Frankfort, Kentucky, itsofficers, agents, successors, and assigns, shall takethe action set forth in the OrderIOn November 1 1987 the Teamsters International Union was readmuted to theAFL-CIO Thecaption has been amended to reflect thatchange2 TheRespondent has excepted to the judge s admission of the unfavorable incident reportconcerning the conduct of Guadalupe PickettIn so doing we note that the Respondent does not contend that the document is forgedWe find that the judge acted within his discretion in admitting the document and that the Respondent was not denied the opportunny to recall witnessesto testifyconcerning the document'TheRespondent has excepted to some of the judges credibility findrags The Board s established policy is notto overrulean administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us thatthey areincorrectStandard DryWall Products91NLRB 544 (1950)enfd188 F 2d 362 (3d Cir 1951)We have carefullyexaminedthe record and findno basis for reversingthe findingsAt secIII Bpar 3 of hisdecision the judge stated that all the membets of thein house organizing committee had signed authorization cardsThe record reveals that only thosemembers whotestifiedstatedthey hadsigned cardsThis errordoes not affect the judge s conclusionsFinallywe notethat even assuming that the judge erred in concludingthat the attendance rule set out in the RespondentsWelcome Bookletappliedto early departures from workas well as to absences and late arrivalswe agree that the Respondent s preparation of employee Gillman sterminationcheckon theFridayprior to her Monday termination beforethere was anopportunityto speak with her provides further evidence ofthe Respondents unlawful motive in terminating Gillman who concededly hadbeen regarded as a good employeeEric A TaylorandJack B Baker Esqs,for the GeneralCounselHerman L Allison Esq,of Atlanta Georgia, for the RespondentDECISION555STATEMENT OF THE CASEWALLACE H NATIONS, Administrative Law JudgeBasedon charges filed February 22 and 25 and March 31988 1byInternationalBrotherhood of TeamstersChauffeursWarehousemen, and Helpers of America,Local 651 AFL-CIO (the Union), against Union Underwear Company, Inc (Respondent), the Regional Director for Region 9 issued a consolidated complaintallegingthatRespondent violated Section8(a)(1) and(3) of theNational Labor Relations ActA hearing was held in Frankfort, Kentucky,in thesematterson August 16 and 17 Briefs were subsequentlyreceived from all partiesBased on the entire record, including my observationof thedemeanorof the witnesses, and after considerationof the briefs, I make the followingFINDINGS OF FACTIJURISDICTIONThe Respondent is a corporation with an office andplace of business in Frankfort Kentucky, where at alltimes material to this proceeding it has been engaged inthe manufacture and nonretail sale of undergarments Respondent admits the jurisdictional allegations of the complaintand I find that the Respondent is now, and hasbeen at all times material to this proceeding, an employerengaged in commerce within the meaning of Section2(2) (6), and (7) of the ActIILABOR ORGANIZATIONINVOLVEDIt is admitted and I find that the Union is, and hasbeen at all times material, a labor organization within themeaningof Section 2(5) of the ActIIIALLEGED UNFAIR LABOR PRACTICESA Statement of IssuesThe complaint alleges that Respondent violated Section 8(a)(1) of the Act by threatening employees withplant closure loss of jobs, creating the impression thattheir union activities were under surveillance, disparatelyprohibiting employees from posting literature in supportof the Union, and enforcing a posting policy because ofunion activitiesThe complaint additionally alleges thatRespondent violated Section 8(a)(1) and (3) of the Actby discharging Elizabeth Gillman issuing written warnings to Sherry Harper, suspending Antoinette Robinsonand issuing an unexcused absence form to GuadalupePickett and placing an unfavorable incident report in herfileB Background FactsRespondent is a subsidiary of Fruit of the Loom andengages in the production of undergarments at its Frankfort,Kentucky facilityApproximately 1650 employeesIAll dates arein 1988 unlessotherwise indicated293 NLRB No 56 556DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwork at this facility In approximately April 1987, theUnion began an organizing campaign at Respondent splantThis campaign concluded unsuccessfully in April1988On or near January 30 Union Organizer Paul Tuggleconducted a meeting at the American Legion Hall inFrankfort, KentuckyAt thismeeting,the five companyemployees attending volunteered to join an in house organizingcommittee By certified letter dated February 1and received by Respondent on February 3, the UnionnotifiedRespondent of the identity of the members ofthis committee, which included Elizabeth Gillman Guadalupe Pickett, and Debbie HallA second certified letter was sent by the Union to Respondent on February 11 and was received by Respondent on February 12 This letter added employees Antoinette Robinson and Sherry Harper to the list of namedcommittee members All these employees had previouslysigned authorization cards for the Union Shortly thereafterRespondent posted these letters on a bulletin boardat the factory along with a notice informing employeesthat the members of the Teamsters Committeewouldnot receive any special privileges Organizer Tuggle hadtold the members of the committee at the time of its formation that by joining the committee and giving noticeof their identity to Respondent they would be protectedfrom adverse job action because of their union organizing activitiesC Alleged 8(a)(1) Violations1Alleged threats of plant closure and loss of jobs,and creating the impression that employees unionactivitieswere under surveillanceEmployee and committee member Debbie Hall testifledwithout contradiction that on the day following Respondent s receipt of the first union letter giving theidentity of the committee members she approached andinitiateda conversation with her floorlady, Mary JoCochranAlthough they do not have the authority tohire or fire employees, Respondents floorladies are admitted statutory supervisorsHall considered Cochranher best friend and was concerned because Cochran hadnot spoken to her that morning Hall testified that Cochran told her that Respondent had received the unionletter and thatElbert[Watts,Respondent splantmanager]wouldn t allow anyone to come in and tell him howto run his factory and that he knew who sent cardsin and he would not negotiate[S]he said that he said that he wouldn t negotiateand he would say no to everything and that hewould close the doors And I asked her what wouldhappen to the big shots meaning the supervisorsand stuff if he closed the doors and she said thatthey would transfer to the other plants and that wewould be out the doorLater on the same day Hall overheard a conversationbetween Cochran and coworker JudyBallenger In thisconversation,Hall testified that Cochran said `Youdon t have to worry about it much longer anway If theunioncomes in we re going to be out the door anywayWith regard to these conversations Respondent firstargues that it is unlikely that they occurred because Halland Cochran are best friends and in that circumstancewhy would they discuss the Union only once and thatconversation consists only of illegal comments? It attacksthe credibility of the alleged Ballenger conversation because Ballenger was not called to corroborate it I disagree with these arguments and credit Hall s testimonyNot only was Cochran not called as a witness to denythe conversations, having only one conversation withHall about the Union is consistent with Hall s characterization of the chill that suddenly came into her relationship with Cochran when the supervisor became aware ofHall s unionsympathiesGiven the fact of Cochran s absence in this proceeding, I will draw no inferences fromBallenger not testifying as her testimony is unnecessaryin the circumstancesRespondent next argues that assuming the truth ofHall s testimony the Cochran conversations do not riseto the level of a violation because they were private conversations between best friends and employees know thatfloorladies, though statutory supervisors, have no authority to hire or fire and cannot affect the operation of theplantThis argument has no merit First although Cochran was considered by Hall to be her best friend she wasclearly considered by Hall to be a supervisor and aspokesperson for management Second Cochran was nottellingHall what she would do, she was relating to Hallwhat the plant manager had stated that he and the Company would do Being told by a supervisor that the plantmanager would not negotiate with the Union but wouldclose the plant and transfer the work to another facilityalong with management is about as coercive and threatening as a statement can be because it directly affects jobsecurity and the employees livelihood I find that theconversations did threaten plant closure loss of jobs, andfutility of negotiations and thus constitute a clear violation of Section 8(a)(1) of the ActIdo not find that these conversations create the impression of surveillance as Hall denied in her testimonythat Respondent had any knowledge of union supportersother than those whose names appeared on the lettersnaming membersof theorganizing committeeElizabethGillman anemployeeand memberof the organizing committee, testified that on February 15 shefound on arrival for work a note on her work stationthat said,If I didn't appreciate my job to get out Noone was forcing me to stay' Gillman showed the noteto a coworker who taped it to Gillman s sewing machinepower conduit Each sewing machine in the plant has avertical pole that serves as an electrical conduit runningfrom the machine to the plant ceiling From each ofthese poles there is attached a horizontal bar that is usedby Respondent to hang certain flags or other items denoting an employees identification, production, and qualityThe testimony reflects that employees routinely usedthe poles to display certain personal items such as picturesWhile the note Gillman received was being tapedto her pole she wrote her own note that saidVote UNION UNDERWEAR COBuy a ticket out of hell Vote the teamsters inShethen taped the new note to her conduit pole next to theone she had receivedGillman then went to coworker Guadalupe Pickett swork station and found that Pickett had also received anantiunion note Pickett copied Gillman s prounion message and put it on her pole Gillman then returned to herdesk and about 5 minutes later was approached by herfloorlady, SharonWellsGillman testified thatWellsread the antiunion note and laughed then she read Gillman sprounion note, took it from the conduit pole toreitup, and said she would not tolerate such remarks inher unitGillman then asked Wells whether she shouldtake down other employees antiunion notes that werevisible from Gillman s deskWells allegedly said,Well,thatwas them and this is you and you can t have anyand I d better not see it againGillman testified thatWells then noticed Pickett sprounion note and attempted to remove it from Pickett sconduit pole Pickett took the note refused to give it toWells and instead had it taped to her back She wrotethe note in this fashion the remainder of that workday,without objection from managementOn the following day, Gillman reported to work andfound that a toy clown that she had hung from her polefor some time had been removed She asked Wells aboutitand Wells allegedly said that she had taken the clowndown to keep down trouble and that she had beenchecking Gillman s desk every morning for notes Gillman testified that she replied that she wasn t there tocause no trouble and wasn t pushing the union onnobodyWells then allegedly saiddidn t I know whatIwas getting intoand thatTeamsters was mobstersand that if the union got in that Elbert Watts wouldclose the doors and move it to North Carolina that theyhad justthat the company had just bought a bigRockwell plant down there and they would move thething down there 'Gillman also testified that in this conversationWellstold her that the Labor Board sent the names of everyone that signs the cards to Elbert Watts and he knowswho signs the cards and who doesn tWells testified and, although admitting that she removed Gillman s pro and antiunion signs and clowndenied ever having a conversation with Gillman aboutthe Union Having carefully considered the credibility ofthe two witnesses with regard to the conversation inquestion I credit Gillman s version of what was said Ido not find credible Wells assertions that she removedGillman s notes and her clown without any conversationtaking place explaining these actions Therefore I findthat Respondent has violated Section 8(a)(1) of the Actby the statements of its Supervisor Sharon Wells set outaboveWells' statements constitute threats of plant closure and loss of jobs and leave the impression that employees are under surveillance because of their unionsympathies and activities I find that Wells' statementsare coercive for the same reasons I found the statementsof Supervisor Cochran to be coercive and violative ofthe ActEmployee Sherry Harper testified that Cochran s supervisor, Tim Brown,has made similar threatening state557ments to her in June 1987 Such statements if made falloutside the statutory 10(b) period and cannot beat issuein this proceeding2Alleged violation of the Act byRespondentdisparately prohibiting the posting of literature insupport of the Union and by subsequently enforcinga policy regarding the posting of items on conduitpolesAs set out in detail above, Respondents supervisor,Sharon Wells, removed prounion and antiunion notes orsignsfrom the conduit pole of Elizabeth Gillman on February 15 On the same day, she was going to remove aprounion sign from the work station of Guadalupe Pickettbut Pickett removed the sign herself and taped it toher back, wearing it for that day without managementobjectionBoth Gillman and Pickett testified that as of February15, there were numerous antiunion signs posted at employee work stations throughout the plant Gillman alsotestified that oneantiunionsign had been posted by amember of senior management Pickett estimated thattherewere approximately 50 signs posted on conduitpoles, the vast majority of which were against theUnion Neither Pickett nor Gillman could identify anyother employee who had a sign posted on his or herwork station Thereisalsono clear showing that anyother employee under Wells supervision had posted asignPickett and Gillman estimated that the antiunionsignswere not taken down by management for about amonth after Wells removed Gillman s signRespondents production supervisor Tim Brown testafled that in mid February he noticed prounion and anbunionsignspostedon employees conduit polesthroughout the plant He reported this to Plant ManagerWattswho informed Brown that nothing should beposted on the conduit poles and the notes or signs mustcome down In compliance with this instruction Browntestified that on the same day he removed or had removed all signs and all paraphernalia of any type fromthe employees'work stations including names flagpolesand similar itemsBrown testified that the removal of notices or signswas not done because of union activity, but for safetyreasonsand to keep employees name tags andproduction/quality flags from being covered In a statement given to a Board agent Brown had saidItwas around February 1 when the company received notices from the Union Signs started gettingbigger and more people were posting stuff on theirpoles So during a meeting,Wattsitold the Supervisors and Floor Ladies that the sign slogan was gettang out of hand He told us to go through the unitsand make sure the slogans were taken down I don tremember the date of the meeting,but it was inFebruaryElbertWatts gave testimony generally similar toBrown's on this matter He added that Respondent hadfor years a policy against placing any personal items onthe conduit poles and enforced this policy when viola 558DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtion of it appeared to get out of hand In this regard hecited the last enforcement effort a few years back whenemployees began hanging Christmas ornaments on thepolesHaving considered the matter of posting carefully Icannot find that Respondent violated the Act by its actions in this regard Respondent does have valid reasonsfor restriciting the posting or placing of items on theconduit poles I agree that placing items on the polescould constitute a potential safety hazard and could obstruct the view of the production/quality flags, therebyreducing their effectiveness I credit the testimony of Supervisor Brown that both prounion and antiunion signswere taken down at the same time and that there weremany more antiunion signs than prounion signs I do notcreditGillman s and Pickett s testimony that a monthelapsed between the taking down of prounion and antiumon signs Their testimony in this regard was not defirote and they could give very little specific informationabout any employee's sign other than their ownTherefore, having found that Respondent removed allemployee items including all prounion and antiunionsigns, from the conduit poles at the same time and forlegitimate business reasons, I find that Respondent didnot violatethe Act byits actions in this regardD Alleged 8(a)(1) and (3) Violations1Did Respondent violate the Act by its dischargeof Elizabeth Gillman on February 22?Elizabeth Gillman on or about February 15 attendedan employee meeting where Vice Chairman of the BoardJoeMedally gave a speech During the course of themeeting,Gillman handed him some union literature Medally later inquired as to who it had been who hadhanded him the literature He was informed that it hadbeen GillmanOn Friday February 19, Gillman reported to work asusualwith Thelma Gregory who drove Gillman towork Between 8 30 and 9 a in Gregory learned that hersister had been hospitalized and was in serious conditionShe and her daughter Melissa Desi had to leave almostimmediatelyGillman attempted to locate another ridehome but could not She testified that she attempted tofind her supervisors, Sharon Wells and Esther Gabehartbut was unsuccessful After failing to find them, she lefta note and her timesheet on Well s desk The note informed Wells that she was leaving early because Gregory s sister was in the hospital As will be discussed later,the existence of this note is called into question however, no one questioned the truthfulness of the reason forGillman s leaving the plant earlyGillman returned to work on her next scheduled dayof work, Monday, February 22 She could not locate hertimecard when she arrived so she went to Wells andasked where it was Gillman testified that Wells repliedthat ElbertWatts wanted to speak with her Watts wason the plant floor so Gillman approached him and theywalked together to his office On the way to the office,Gillman testified that Watts told her she was firedWhenshe asked why, Watts respondedBecause you're on theunion organizing committee and I in going to make anexampleof youHe then allegedly told her that if shehad not been on the committee that he would not foolwith itGillman and Watts entered Watts officeWatts immediately pulled from his desk Gillman s final check thathad been prepared the previous Friday At that time heagain informed her she was fired and she again askedwhy Watts told her that it was for leaving work earlywithout telling anyoneHe then told her that he had alist of people who had walked out of work and had beenfiredGillman responded thatWatts had better startcleaning house because she knew of several employeeswho had done so and had not been fired Gillman leftafter tellingWatts she would see him in courtSupervisorWells testified in this regard that Respondent has a policy that when an employee leaves his or hershift earlywithout giving a word or notice that employee is considered to have quitWells testified that onFebruary 19, she went to her desk and found Gillman stimesheetShe then walked to Gillman s work stationand asked the girls working nearby about Gillman swhereabouts Someone said that a girl had come overand said something to Gillman and she left withoutsaying where she was goingWells then went to her supervisor, Esther Gabehart,and inquired if Gillman had left word with her Gabehart replied negatively so Wells went to the front officeand made a similar inquiry of the Company s receptionistand the assistant plant manager, both of whom also gavenegative repliesWells then informed Watts who said hewould take care of the situationOn Monday February 22 Wells was at Gabehart sdesk when Gillman arrived for work Gillman walked upwanting her timecard and Gabehart told her she wouldhave to see Watts Watts was in the unit and Gillman approached him and together they walked to his officeWells heard nothing of the conversation between Gillman and Watts on their way to his officeWells testified that if Gillman had told anyone that shewas leaving early or had given anyone at the plant anote to that effect she would not have been consideredto have quit her employmentElbertWatts testified that, on February 19 he was informed by Wells and Gabehart that Gillman had leftwork withouttelling anyoneOn February 22 Wells informed Watts that Gillman had returned to work and hesaid he would like to see her before she began workingWatts was in the sewing area at the time and beganwalking to his office and met Gillman on the way Hetestified that they walked into the office together afterWatts told her that he would like to see her in his officeand that he had to talk to her He testified that Gillmansaid that she hoped she was not in trouble as she and herboyfriend had lust separatedNothing more was saiduntil they arrived in the office and Watts had taken aseat at his deskWatts then told her that he was going to have to lether go as she had left without notice which he hadchecked out thoroughly that morning Gillman told himthat she had left a note, and Watts told her that theycould not find any note anywhere Gillman told him that UNION UNDERWEAR COshe had left the note on Wells desk Watts testified thatGillman had told that to Wells and Gabehart and theyhad checked it outWatts then gave her her terminationcheck and asked why she had left without tellinganyone Gillman told him that the people she rode withhad to leave and she hadto gowith themAt this point I must note that Watts' testimony withrespect to the Gillman termination is very inconsistent atbestThe question of whether Gillman had left a note isimportantbecauseRespondentswitnesses, includingWatts, acknowledge that she would not have been terminated if she had It is clear from the evidence that thefirst time anyone would have known about the existenceor lack thereof of the note,assumingitwas not found onFebruary 19 was when Gillman reported to work onFebruary 22Wells and Watts both testified that WellsreportedGillman's arrival to him and he stated hewanted to see Gillman before she started work Neitherof them testified to any conversation at this time aboutthe note According to their testimony, the next thing tooccur was his meeting with Gillman who told him sheleft a note At this stage he could not have known thatGillman claimed to have left a note, much less have conducted a search for the noteIn my opinion, Watts knew a note existed and deniedits existenceor did not care if one existed or not as hecould not have conducted a search for one before histerminationconference with Gillman on February 22 Ihave concluded that existence of the note was immaterialinGillmans case asRespondent was looking for a reasonto terminate her In this regard, it must be noted thatGillman s termination check was prepared on Fridaybefore anyone had learned why she had left early againassumingshe did not leave a note I have also concludedthatRespondents desire to terminate Gillman was because of her union activities as Watts himself testifiedthatGillman was a good employee In my opinion Respondent s evidence of its past practice with respect toemployees who leave without notice fuly supports theseconclusionsRespondent's Exhibit 32 a company handbook givento new employees insofar as it states a policy about attendance reflects as followsATTENDANCEThe job that you dois important Because of thisregular attendance is an absolute necessity If a seraous problem arises and you know that you willhave to be late or absent please call usat 695-2400before 7 00 am If you stay out 3 working dayswithout notice we must believe that you have quitWatts testified that Gillman s termination check wasprepared on Friday February 19 This clear indicationof a determination to terminate Gillman was made beforeeven 1 day passed much less 3 days as called for bycompany rules This is before anyone had heard Gillman's reason for leaving assuming her note had not beenfound, another clear indication to me that Respondentwas simply waiting for an excuse to terminate herRespondents Exhibit 31,Union Underwear Employee Guidelines' sets out Respondents disciplinary policy559and lists behavior that may subject an employee to disciplineConsidering an employee to have quit or to termsnate an employee for leaving early without notice is notset out in this documentRespondent introduced approximately 15 separationnotices that purported to show employees who wereconsidered quit or terminated for leaving work withoutnoticeAlthoughWatts was relatively unfamiliar withmost of the individual cases represented by these notices,he testified that Respondent has hired back employeeswho were discharged for cause, rehired employees terminated for poor attendance records, rehired employeeswho had poor quality records, rehired employees terminated for fighting, and rehired employees who walkedoff the job without notice as in the instant caseWattsagreed that employees terminated have to be pretty badbefore he will not rehire themWatts also testified that Gillman asked to come backand he did not rehire her although he agreed she was agood employee He elaborated that he has hired backrelatively bad employees when he has had a meetingwith the supervisor and floorlady that this personworked under, and if there's a reasonfor us to take herback, if she s a good employee, and if she had a reasonfor walking off, with good reason, and this, then we takeher back "He admitted he had never had such a meeting withGillman s supervisor and floorlady in this regard andnever tried to find out if there was any good reason totake her backWatts first tried to excuse this lack ofaction taken for other, admittedly poor employees bysaying that Gillman had not reapplied for her job Hethen saidWell, we could not put her back to work forthis reason If we let the employees get by with that,there would be a mass exit every time there was a problem ' This reason makes no sense whatsoever becauseGillman and presumably any other employee could leavefor the reason given by Gillman with no discipline solong as they tell someone anyone, that they are leavingGiven thetimingof Gillman s termination, coming 3weeks after notice of her membership on the organizingcommittee, and 1 week after handing prounion literatureto Respondents vice chairman of the board at an antiunion speech and having a prounion notice removed fromher work station the fact that no real search was conducted for her excuse note and the fact that no consideration was given to hiring her though she was admittedlya good employee and poor employees discharged forcause were often rehired I find that Gillman was discharged in fact for the reasons she testified Watts gave atthe time of her termination That is, because she was onthe union organizing committee and he was going tomake an example of herRespondent would have Gillman s testimony in regardtoWatts comment found unbelievable 2 However given2On brief Respondent argues that Gillman s account of her conversation with Watts should be discounted because Melissa Desi who Gillmantestifiedwas somewhere behind them during some portion of the conversationdid not testify and confirm Gillman s testimony I do not agreeSupervisor Wells testified that she did not overhear the conversation andContinued 560DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe numerous inconsistencies in the testimony of Respondent s witnesses and the lack of any rational reasonfor not rehiring Gillman when other employees, evenpoor ex employees are regularly rehired, lead me to givefull credence to her testimony Therefore, for all the reasons set out above I find and conclude that ElizabethGillman was terminated and refused rehire for her unionactivity and for no other legitimate business reason Therecord evidence reveals antiunion animus on the part ofRespondent, knowledge of Gillman s union sympathiesand activities, and that Gillman was discharged for pretextual reasons I conclude that Respondent has violatedSection 8(a)(1) and (3) of the Act by its discharge or failure to rehire Gillman as alleged in the complaint2Did Respondent violate the Act by issuing awritten warning to Sherry Harper on February 19?Employee Sherry Harper was a member of theUnions organizingcommittee and a clothes sleeve operator for Respondent, working under the supervision ofFloorlady Nancy Riddle and Production Supervisor TimBrown Harper had been suspended two times pnor tothe issuance of the warning in question These suspensions were for absenteeism and are not part of the caseThe last of these suspensions was for 1 week beginningFebruary 10 and ending February 17When Harper returned to work on February 18, she found about 25 garmentsrequiring repair that had been placed on her deskby quality control personnelHarper testified that instead of making the repairs sheplaced them under her desk and proceeded to do worktomake her production quota As an excuse for notdoing the repair work, Harper testified that on her arrival at work, she found the threads on her sewing machinecut She reported this problem to Riddle who told her tofix itShe took about15minutesto fix the machine, buttestified her threads kept breaking during the rest of thedayHarper testified that she asked Riddle and Brown fordowntime on February 18 because of the breakingthreads, but they refused her request On February 19Harper was given a written warning by Brown for failure to make her repairs She urged him to reconsider asshe had requested downtime, but Brown said that he hadasked Watts about her request and he had refused itAfter receiving this warning, Harper was upset andbegan crying She got coemployee Toni Robinson andwent to the company restroom Riddle found them thereand reported the matter to Brown Harper testified thatwhen she returned from the restroom Riddle sent her toBrown, who gave her another warning for taking abreak too earlySupervisor Brown testified that it is important to Respondent that repairs be made promptly for several reasonsAccumulated repairs puts undue pressure on qualitycontrol examiners It also poses a problem with repairsgettingmisplaced,missized, soiled, and, in many casesthat no one elsewas near thepairduring the conversationGiven thistestimonyit is not atall clear that Desiwas in a position to hear theconversation or infact didhearitUnder thesecircumstances I cannotdrawany assumptionsfrom the fact she was notcalled as a witnessjust destroyed and thrown away as rags Respondent introducedas itsExhibit 3 a notice dated August 27, 1987,which statesUNFIXED REPAIRS ARE BEGINNING TO PILE UPUNDER THE TABLES OF SEVERAL OPERATORS REPAIRS ARE TO BE FIXED AND TAKEN BACK TO THEEXAMINER IMMEDIATELY THEY ARE NOT TO BESAVED FOR ANY LENGTH OF TIME AND THEN TAKENBACK TO THE EXAMINER IN ONE LUMP SUMWith respect to the particular incident involved,Brown testified that Harper was asked on February 18 tofix a large number of repairs that she had accumulatedand had been storing partly under her table and partlyunder her coemployee Ora Metz table Harper wasasked to remove all repairs from Metz table that werehers, to keep them under her table and to fix all repairsby the end of the day On February 19, Brown was toldby Riddle that neither Harper nor Metz, who had beengiven similar instructions with respect to her repairs, hadeffected their repairsBrown called each employee to his office to explainher failureHe testified that Harper said that she did nothave time to fix her repairs Both Harper and Metz weregiven warnings on February 19Metz was not on theUnion's organizing committee and, so far as the recordreflects, not a union supporterRespondent argues that the warning in question wasgiven according to company policy and was not unlawfullymotivated as demonstrated by the fact that a nonunion supporter was given a warning for the same failureon the same day The General Counsel argues that theevidencewould show unlawful motivation becauseHarper had an excuse (cut threads) whereas Metz hadnone, and because Respondents Exhibit 3 was recirculated on February 18 and had been a lapsed rule prior tothatMetz was not called as a witness so there is no evidence concerning whether she had an excuse for notmaking repairs as instructed There is no proof that Respondent s Exhibit 3 was in fact a lapsed rule Harpertestified that Riddle showed her the rule on February 18when she was told to make repairs This appears to be alogical thing for a supervisor to do that is draw an employee s attention to a company rule when the employeeappears to be in violation of the ruleIn conclusion I find that the Respondent has a company rule about making repairs that was in effect for sometime before the alleged violation This rule was shown tohave a valid business reason as its basis Harper wasgiven instructions to make repairs pursuant to this ruleand did not do so Under the circumstances I find Respondent was justified in giving her a written warningThere is no showing here that Harper was treated anydifferently than other employees which was not the casewith Gillman Having found that Respondents action inthe Harper warning was not unlawfully motivated andwas based on legitimate business concerns, I will recommend dismissal of that portion of the complaint allegingviolation of the Act by warnings given to Harper UNION UNDERWEAR CO561Iwould note at this point that the complaintallegesthat warnings were given to Harper on February 18 and19There is no evidence that any warning was given toher on February18 and, thus, there is no basis for thiscomplaintallegationLikewise, no one has urged that awarning toHarper for taking an early break on February19was unlawful The record is not sufficiently developed with respect to this warning, if one was in factgiven, to make any findings about its lawfulness3Did Respondent violate the Act by issuing anunexcused absence andplacing anunfavorableincident report in the file of Guadalupe Pickett onFebruary 29'Guadalupe Pickett was a member of the Union s organizing committeeOn February 26, she was asked by herfloorlady, SharonWells, if she was going to work onSaturday, February 27 Pickett testified that she inquiredif attendance was mandatory and was told that it wasnot She informed Wells that she did not want to workbut would do so only if her ride, Linda Pickett, wouldalsoworkWells and Pickett then walked over toLinda s desk where Wells asked her if she was going towork Saturday Linda inquired if it was mandatory andWells indicated that it would be Linda then indicatedshe would be in Guadalupe indicted that, in that circumstance, she would be in, but wanted to be off About 10minutes later, she approached Wells and asked that if shewould not be needed on Saturday, would Wells let herknow Wells replied that she wouldAfter work, Linda Pickett drove Guadalupe home andtold her that at thelastminuteWells had told her thatshe did not have to work Saturday Guadalupe thencalled the plant to check with Wells, but she had alreadyleftShe then called the plant secretary and asked her toleave a message for Wells and was toldthemessagewould be put on Wells' desk The message informedWells that Guadalupe would not be in on Saturday because Linda was not working and she had no way ofgetting to the plantWhen Guadalupe Pickett arrived for work the followingMonday, February 29 she found her timecard missing and an absentee card in its place Pickett then wenttoWells and told her that she did not have the right tocount her absent because she had made it clear that shecould only be in if her ride Linda Pickett worked Pickett testified thatWells said it was not her job to tell heranythingwhether Linda was going to be there or notPickett then checked with the plant secretary whoverified that Pickettsmessagehad been placed on Wellsdesk and that Wells had received it Shortly, thereafter,Pickett told Esther Gabehart,Wells supervisor, that itwas not fair to count her absent under the circumstancesGabehart gave her a replysimilar tothe one given byWells She then went to Watts and got nowhere withhim, either As a result of the above incident Pickett wascharged with an absentee day, which could result in disciplinary action against her in the event she exceeds thenumber of absences allowed by company rulesPickett pointed out that if she had just refused to workon Saturday when first asked, she could not have beensubject to the absentee charge as Saturday was not amandatory workday In addition to the foregoing, Pickett refused to sign the absentee card, which was noted onthe card by Gabehart, and she was additionally docked15 minutesforarguing with WattsGeneral Counsels Exhibit 4 is a writtenmemorandumdated February 29 that is characterized on its face as a`write up and that notes both Pickett's Saturday absence andher argument about it Though Respondentargues onbrief that Pickett didnot get anunexcusedabsence form' or an unfavorable incident report as alleged in the complaint, I believe that it is clear that thecharge of the Saturday absence on Pickett s timecardamounts to an unexcused absence form and that the February 29 wnteup of the incident amounts to an unfavorable incident report This wnteup was contained in Pickett s personnel file and pursuant to my understanding ofRespondents disciplinary procedure (RExh 31) is astep in the disciplinary system for violation reasons IAand 7A set out in that procedureGabehart did not testify in this case and Wells andWatts, who did,mentionednothing about this incidentBased onPickett s uncontradicted testimony, it is myopinion that she was set up for the discipline meted outShe was givenan unexcusedabsence for not working onan nonmandatory day after giving repeated notice to hersupervisor that she could not work that day if her ride,Linda Pickett, did not also work Linda Pickett was thenfirst assigned work on Saturday, and at thelastminutereleasedOn hearing of the release, Guadalupe Pickettnotified the Respondent of her inability to get to theplant as she had told Wells earlier To then receive anunexcused absence the following Monday under the circumstances obviously upset Pickett and she complained,which resulted in the unfavorable writeupAs no reason was offered by Respondent for its actionsin this regard and in light of Respondent's clearanimustoward the Union and the members of its organizingcommittee I find that the charging of GuadalupePickett with an unexcused absence and the placing in herpersonnel file of an unfavorable incident report was unlawfully motivated and thus a violation of the Act as alleged in the complaint4 Did Respondent violate the Act by suspendingAntoinette Robinson on April 22?Antoinette Robinson, a member of the Unions organizing committeewas employed by Respondent fromSeptember 17, 1986 through January 1987 She took maternity leave at that point and was rehired in August1987 and workeduntilMay 12, 1988 when she voluntarily quit for another job She was employed as a sewingmachine operator and her floorlady was Nancy Riddleand next level supervisor was Tim BrownOn arrival for work on April 22 about a half hourlate she found her timecardmissing andthen reported toBrown After greeting Brown Robinson testified he said,Toni, this is your third time being late You've begun tomake this a habitYour tardiness has contributed toyour absenteeism I ve warned you about your absenteeism Idon t know what it is but in the last four or fivemonths, you've become a totally different person You 562DECISIONSOF THE NATIONALLABOR RELATIONS BOARDhaven t acted like yourself and you haven t performedyour job as well as you didBrown said that her production had been going up and down for about 6 weeksRobinson told him that 2 or 3 weeks prior to that whenshe was warned about absenteeism and production shewas not warned about tardinessRobinson explained that her absenteeism was becauseone of her children had been sick and she had to take thechild to a doctor Robinson said that Brown replied thathe understood but that she still had to work on her production and absenteeismHe then said, `You know I ingoing to have to lay you off I'm going to have to layyou off for two days I in not picking on you and I innot singling you out There s other girls I have to lay offfor absenteeism If Sherry Harper would have been withyou like she was the 12th and 13th of that previousweek, I would have had her tooBrown gave Robinsonher check and she was laid off until the following TuesdayRobinson testified that other than her membership intheUnion s organizing committee, there had been nochange in her work or personal life in the past 4 or 5month period She also testified that although she knewthatRespondent had an absentee and tardiness policythat resulted in discipline, including layoff the employees never knew how it operated The number of hoursmissed that resulted in discipline changedRobinson admitted that in a meeting in late March orearly April Brown had warned her about her absenteeism and production In this meeting she had explained tohim that her problems stemmed from family problemsthat had been straightened out At the time of this warning,Robinson admitted that she had a lot of hoursagainst her She did not know how many but they wereadding up In this regard she testified,You knowevery time you take off, the hours add up against youOnce you have so many against you you get a verbalwarningor you 11 get written up about it At that timehe wrote me upRobinson also admitted that she had been late 2 daysin succession shortly before her suspension on April 22 aday on which she was also tardyAs its Exhibit 4, Respondent put into evidence a summary of significant incidents relating to Robinson Theexhibit reflects warnings on February 18 for failure to fixrepairs and on April 7 13 18 and 22 for absenteeismand tardinessRespondent also introduced evidence thatother employees not on the organizing committee hadreceivedwarnings and suspension for absenteeism andtardiness at about the same time Robinson was suspendedAlthough Respondents policy about when an employee is warned and then suspended does not appear tobe pegged to a fixed number of hours its treatment ofRobinson appears consistent with its treatment of itsother employees See Respondents Exhibits 6 through13The General Counsel argues that Brown s commentthatRobinson appeared to be a changed person in thelast 4 or 5 months is a reference to her union activitiesJust as likely it is a reference to her performance beingbothered by her admitted family problems In conclusionon this matter I can only find that Antoinette Robinsonwas in fact tardy and absent, that her treatment as aresultwas consistent with that given other employeeswith similar records, and that there is no clear showingthat her suspension was given for anything other thanher failure to abide by the Company s attendance pohciesFinally, theGeneral Counsels argument that allRobinson s disciplinary notations came after her membership on the organizing committee would be convincing ifthere were evidence that she had been absent or tardy tothe same extent prior to that without discipline being imposedThere is no such showing Therefore, havingfound that the evidence does not prove Antoinette Robinson s suspension was unlawfully motivated as alleged inthe complaint, I will recommenddismissalof this portionof the complaintCONCLUSIONS OF LAWIRespondent is now and has been at all times matersal to this decision an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct2 International Brotherhood of Teamsters Chauffeurs,Warehousemen and Helpers of America, Local 651,AFL-CIO is now and has been at all times material tothis decision a labor organization within the meaning ofSection 2(5) of the Act3Respondent, by the statements of its SupervisorsMary Jo Cochran and Sharon Wells to employees threatening plant closure and loss of jobs in the event of unionrepresentation and giving the impression of surveillanceby Respondent of employees union activities, engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act4Respondent by its discrimmatroy discharge of itsemployee Elizabeth Gillman on February 22 1988 engaged in and is engaging in unfair labor practices in violation of Section 8(a)(1) and (3) of the Act5Respondent, by discriminatorily issuing an unexcused absence form to and placing an unfavorable incident report in the personnel file of employee GuadalupePickett on February 29 1988 engaged in and is engagingin unfair labor practices in violation of Section8(a)(1)and (3) of the Act6 The unfair labor practices set out above affect commerce within the meaning of Section 2(6) and (7) of theAct7Respondent has not engaged in any other unfairlabor practices other than those specifically found abovefor the reason set out earlier in this decisionTHE REMEDYHaving found that Respondent did engage in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) and (3) of the Act I shall order it tocease and desist therefrom and to take certain affirmativeactions designed to effectuate the policies of the Act Ishall order that the Respondent offer employee ElizabethGillman immediate and full reinstatement to her formerposition or, if that position no longer exists to a substantially equivalent position,without prejudice to her seniority or other rights and privileges previously enjoyed UNION UNDERWEAR COFurther I shall order that Respondent make ElizabethGillman whole for any loss of earnings or any other benefits she may have suffered as a result of Respondent sdiscrimination against her to be computed in the mannerdescribed in FW Woolworth Co90 NLRB 289 (1950)with interest as prescribed inNew Horizons for the Retarded,283 NLRB 1173 (1987)I also direct that Respondent remove from its files anyreference to the unlawful discharge of Elizabeth Gillmanand the unexcused absence form and unfavorable incident report issued against Guadalupe Pickett and notifythem in writing that this has been done and that thesematters will not be used against them in any wayOn these findings of fact and conclusions of law andon the entire record, I issue the following recommended3ORDERThe Respondent,Union Underwear Company, Inc ,Frankfort, Kentucky,its officers,agents, successors, andassigns, shall1Cease and desist from(a)Discriminatonly discharging employees because oftheir union activities(b)Threatening employees with plant closure and lossof jobs in the event of union representation and givingemployees the impression of surveillance because of theirunion activities(c)Discriminatonly issuing unexcused absence formsto and placing unfavorable incident reports in the personnet files of its employees because of their union activities(d) In any like or related manner interfering with, restrainingor coercing employees in the exercise of therights guaranteed them by Section7 of the Act2Takethe following affirmative action necessary toeffectuate the policiesof the Act(a)Offer Elizabeth Gillman immediate and full reinstatement to her former job or,if that job no longerexists, to a substantially equivalent position,without prejudice to her seniority or other rights or privileges previouslyenjoyed,and make her whole for any loss of earnings or other benefits suffered as a result of the discrimination against her in the manner set forth in the remedysection of this decision(d) Remove from its files any reference to the unlawful discharge of Elizabeth Gillman,and the unexcusedabsence form issued to and the unfavorable incidentreport placed in the personnel file of Guadalupe Pickett,and notify them in writing that this has been done andthat these matters will not be used in any way againstthem(c)Preserve and, on request,make available to theBoard or its agents for examination and copying all payroll records social security payment records timecards,personnel records and reports,and all other records neca If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as providedin Sec102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes563essary to analyze the amount of backpay due under thetermsof this Order(d) Post at its Frankfort, Kentucky facility copies ofthe attached notice markedAppendix 4 Copies of thenotice, on forms provided by the Regional Director forRegion 9, after being signed by the Respondents authorized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted Reasonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to comply4 If this Order is enforced by a judgment of a United States court ofappealsthe wordsin the notice readingPosted by Order of the NationalLaborRelations Boardshall readPostedPursuantto a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has orderd us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, join,or assistany unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protectionTo choose not toengagein any of these protected concerted activitiesWE WILL NOT discharge you because of your activitieson behalf of Teamsters Local 651 or any other labor organizationWE WILL NOT threaten you with plant closure or lossof jobs in the event you choose union representation norwillwe give the impression of surveillance because ofyour activities on behalf of International Brotherhood ofTeamstersChauffeurs,Warehousemen and Helpers ofAmerica, Local 651, AFL-CIO or any other labor organizationWE WILL NOT issue unexcused absence forms or placeunfavorable incident reports in your personnel files because of your activities on behalf of Teamsters Local 651or any other labor organizationWE WILL offer Elizabeth Gillman immediate and fullreinstatement to her former job or if that job no longerexists to a substantially equivalent position, without prejudice to her seniority or any other rights and privileges 564DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpreviously enjoyed and WE WILL make her whole forvorable incident report placed in the personnel file ofany loss of earnings or other benefits resulting from herGuadalupe Pickett, and notify them in writing that thisdischarge,less any net earnings, plus interesthas been done and that these matters will not be used inWE WILL permanently remove from our files any refany way against themerence to the unlawful discharge of Elizabeth Gillman,and the unexcused absence form issued to and the unfaUNION UNDERWEAR COMPANY, INC